United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 10, 2020               Decided July 10, 2020

                        No. 19-7040

               VIPULA D. VALAMBHIA, ET AL.,
                       APPELLANTS

                              v.

           UNITED REPUBLIC OF TANZANIA , ET AL.,
                       APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:18-cv-00370)



     Meredith B. Parenti argued the cause and filed the briefs
for appellants.

    Lawrence H. Martin argued the cause for appellees. With
him on the brief were Clara E. Brillembourg and Nicholas M.
Renzler.

    Before: GARLAND, PILLARD, and KATSAS, Circuit Judges.

    Opinion for the Court filed by Circuit Judge PILLARD.

    PILLARD , Circuit Judge: The High Court of Tanzania
twice ordered the United Republic of Tanzania to pay Devram
                               2
P. Valambhia and family more than $50 million to satisfy the
Valambhias’ share of a 1985 contract for military equipment.
In 2018, members of the Valambhia family filed an action to
recognize the High Court’s judgments in the District of
Columbia. The district court granted Tanzania’s motion to
dismiss the amended complaint for lack of subject matter
jurisdiction under the commercial activity exception to the
Foreign Sovereign Immunities Act (FSIA), 28 U.S.C.
§ 1605(a)(2). We affirm the district court’s dismissal.

                      BACKGROUND

      Because this case was resolved on a motion to dismiss, we
accept the amended complaint’s factual allegations as true and
construe all reasonable inferences in the plaintiffs’ favor. See,
e.g., Schubarth v. Fed. Republic of Germany, 891 F.3d 392,
395 (D.C. Cir. 2018). We “consider documents attached to or
incorporated in the complaint,” He Depu v. Yahoo! Inc., 950
F.3d 897, 901 (D.C. Cir. 2020) (internal quotation marks
omitted), to the extent the plaintiffs intend incorporation, see,
e.g., Banneker Ventures, LLC v. Graham, 798 F.3d 1119, 1132-
33 (D.C. Cir. 2015).

     The amended complaint alleges that Tanzania, through its
Ministry of Defence, contracted in 1985 to purchase troop
carriers, tanks, and other military goods from Transport
Equipment Limited (TEL), an Irish corporation that Devram P.
Valambhia directed. See Am. Compl. ¶ 12 (J.A. 8). Between
1986 and 1989, Tanzania allegedly made the required
contractual payments, but then a “dispute arose between TEL
and Valambhia as to amounts owed to Valambhia under the
contract,” and the “Bank [of Tanzania] stopped making
payments to Valambhia.” Id. ¶ 13 (J.A. 8).

     In January 1989, Valambhia and TEL attempted to resolve
their differences by entering into an “Irrevocable Agreement.”
                                3
Id. ¶ 14 (J.A. 8). Under its terms, TEL agreed “irrevocably
[and] unconditionally . . . to surrender fully a total percentage
of 45% of the [net] amount received” under the 1985 contract,
plus interest and fees, to “Mr. D.P. Valambhia and family.”
Am. Compl. Ex. B (Irrevocable Agreement) (J.A. 46). The
Irrevocable Agreement calculated that the sum owed to the
Valambhias at that time was “50,610,495 U.S.D.” Id. A few
months later, the Tanzanian government signaled its
amenability to the arrangement between TEL and the
Valambhias. First, in May 1989, the Bank of Tanzania
acknowledged receipt of the Irrevocable Agreement in a letter
sent to “D.P. Valambhia & Family” at a Dar Es Salaam address.
Then, in June 1989, the Ministry of Defense followed suit,
agreeing with TEL to honor the Irrevocable Agreement, and to
“accordingly take with immediate effect all necessary steps to
pay directly to the said D.P. Valambhia 45% of all payments
due and payable” under the 1985 contract.                “Shortly
thereafter,” the amended complaint alleges, the “Ministry of
Defence and the Bank [of Tanzania] began to pay Valambhia
some of the amounts owed to him under the contract from the
Ministry’s Federal Reserve Bank of New York account.” Am.
Compl. ¶ 15 (J.A. 9).

     Tanzania’s compliance was apparently short-lived, likely
due to continuing disagreements between TEL and Valambhia.
In August 1989, TEL filed suit against Valambhia in Tanzania,
seeking a judgment requiring the Bank of Tanzania to pay to
TEL and not Valambhia the balance of the money owed—
notwithstanding the Irrevocable Agreement and Tanzania’s
acceptance of it. The Tanzanian courts considered that claim
for the next fourteen years, with Tanzania itself participating at
various stages of the litigation. See Am. Compl. ¶ 17 (J.A. 9).
According to the amended complaint, Tanzania used this
“notorious and highly publicized series of court proceedings in
Tanzania” to “avoid paying Valambhia.” Id.
                               4
     Nonetheless, the High Court of Tanzania made clear in
two judgments issued during the litigation that Tanzania was
required to honor its decision to pay the sum owed to
Valambhia under the Irrevocable Agreement. First, in a 1991
decree, the High Court concluded that “[Valambhia] and his
family are [en]titled to be paid 45% of the proceeds of the
money due and payable by the Government of United Republic
of Tanzania to [TEL] pursuant to the [1985] contract.” Am.
Compl. Ex. H at 2 (J.A. 80) (High Court Decree). In light of
that conclusion, the High Court decreed that the Tanzanian
government “shall pay the proceeds as at the 10th June,
1989”—the date on which the Ministry of Defence agreed to
honor the Irrevocable Agreement—“together with interests,
arrears, Management fees, service charges surcharges etc.
direct to [Valambhia] and his family as per the said
agreement.” Id.

     Second, in 2001, the High Court issued a Garnishee Order
to the Bank of Tanzania to enforce its 1991 decree, ordering
the Governor of the Bank to pay Valambhia the sum of “US
$ 55,099,171.66 . . . to the Registrar, High Court of Tanzania
Dar es Salaam immediately.” Am. Compl. Ex I at 1 (J.A. 82)
(Garnishee Order). Tanzania contested the validity of the
Garnishee Order for the next several years, but the courts
rejected those challenges. See Am. Compl. ¶¶ 20-22 (J.A. 10-
11). Yet, despite two judgments from its own courts requiring
payment, Tanzania never paid the amount owed, id. ¶ 23 (J.A.
11), and the family alleges that Devram Valambhia “passed
away broken and penniless in Dar es Salaam in 2005,” id. ¶ 24
(J.A. 12).

     In May 2018, Devram Valambhia’s wife and children,
residents of the United States since 1981 and U.S. citizens since
2001, id. ¶ 12 (J.A. 8), sued the United Republic of Tanzania,
the Bank of Tanzania, and the Tanzanian Ministry of Defence
                              5
(collectively, Tanzania), seeking our district court’s
recognition of the two Tanzanian High Court judgments under
the District of Columbia’s Uniform Foreign-Country Money
Judgments Recognition Act of 2011, D.C. Code §§ 15-361 et
seq. The Valambhias attached to their amended complaint the
numerous agreements and judicial decisions relevant to this
case, including the contract for military equipment between
Tanzania and TEL from 1985, the Irrevocable Agreement
between TEL and Valambhia from January 1989, the Bank of
Tanzania’s acknowledgment of the Irrevocable Agreement
from May 1989, the Ministry of Defence’s agreement to honor
the Irrevocable Agreement from June 1989, and several rulings
of the High Court of Tanzania.

     Later the same month, Tanzania filed a motion to dismiss
for lack of subject matter jurisdiction under the FSIA and for
failure to state a claim. The district court granted the motion
and dismissed the Valambhias’ case on foreign sovereign
immunity grounds, see Valambhia v. United Republic of
Tanzania, No. 18-cv-370, 2019 WL 1440198, at *4 (D.D.C.
Mar. 31, 2019), and the Valambhias timely appealed.

                         ANALYSIS

     We review de novo the district court’s dismissal of the
amended complaint for lack of subject matter jurisdiction under
the FSIA. Schubarth, 891 F.3d at 398. Where, as here, the
“defendant contests only the legal sufficiency of plaintiff’s
jurisdictional claims, the standard is similar to that of Rule
12(b)(6), under which dismissal is warranted if no plausible
inferences can be drawn from the facts alleged that, if proven,
would provide grounds for relief.” Id. (internal quotation
marks omitted). We begin by considering the Valambhias’
primary argument that subject matter jurisdiction may be
established under clause three of the FSIA commercial activity
                                6
exception. We then turn briefly to the Valambhias’ remaining
arguments.

I.   Clause Three of the FSIA Commercial Activity
     Exception

     The “Foreign Sovereign Immunities Act ‘provides the sole
basis for obtaining jurisdiction over a foreign state in the courts
of this country.’” OBB Personenverkehr AG v. Sachs, 136 S.
Ct. 390, 393 (2015) (quoting Argentine Republic v. Amerada
Hess Shipping Corp., 488 U.S. 428, 443 (1989)). Foreign
states are ‘“presumptively immune from the jurisdiction of
United States courts’ unless one of the Act’s express
exceptions to sovereign immunity applies.” Id. at 394 (quoting
Saudi Arabia v. Nelson, 507 U.S. 349, 355 (1993)). Here, the
Valambhias contend that their claim is based on conduct that
falls within the FSIA commercial activity exception, leaving
Tanzania without immunity. That exception provides:

     A foreign state shall not be immune from the
     jurisdiction of courts of the United States or of the
     States in any case . . . in which the action is based
     [1] upon a commercial activity carried on in the
     United States by the foreign state; or [2] upon an act
     performed in the United States in connection with a
     commercial activity of the foreign state elsewhere; or
     [3] upon an act outside the territory of the United
     States in connection with a commercial activity of
     the foreign state elsewhere and that act causes a
     direct effect in the United States.

28 U.S.C. § 1605(a)(2). The amended complaint primarily
alleges that clause three of the commercial activity exception
applies and abrogates Tanzania’s immunity.
                                7
     Clause three requires a plaintiff to show that her lawsuit is
“(1) ‘based . . . upon an act outside the territory of the United
States’; (2) that was taken ‘in connection with a commercial
activity’ of [a foreign government] outside this country; and
(3) that ‘cause[d] a direct effect in the United States.’”
Republic of Argentina v. Weltover, Inc., 504 U.S. 607, 611
(1992) (quoting 28 U.S.C. § 1605(a)(2)). With respect to the
first requirement, the Valambhias claim that the relevant
“act[s] outside the territory of the United States” are the High
Court judgments confirming Tanzania’s liability to pay the
share owed to the Valambhias under the Irrevocable
Agreement, as well as Tanzania’s subsequent “failure to pay
the amounts due under the Tanzanian Judgment[s] and the
contract on which it is based.” Am. Compl. ¶ 32 (J.A. 14); see
also, e.g., Valambhias Br. 25 (“Looking to the core of this suit,
at its most essential, it is based upon the act of entering a
judgment in Tanzania.”). The Valambhias contend the second
requirement is also met because the High Court judgments (and
Tanzania’s withholding of payment) were “in connection with”
the underlying commercial activities of contracting in 1985 “to
provide military equipment,” and the “Bank’s continued
holding of, and failure to pay, the funds due” under that
commercial contract. Id. ¶¶ 32-33 (J.A. 14).

     We need not consider the “merit of [the plaintiffs’]
arguments regarding the first two requirements” because we
“conclude that [their] claim fails the final one.” Peterson v.
Royal Kingdom of Saudi Arabia, 416 F.3d 83, 90 (D.C. Cir.
2005). To satisfy the third requirement, a plaintiff must show
that the “act[s] outside the territory of the United States”
asserted to satisfy the first requirement “cause[d] a direct effect
in the United States.” 28 U.S.C. § 1605(a)(2). In evaluating
this direct-effect requirement, our touchstone is the Supreme
Court’s decision in Republic of Argentina v. Weltover. In that
case, the Court considered whether Argentina’s unilateral
                               8
rescheduling of certain bond payments caused a “direct effect”
in the United States. Weltover, 504 U.S. at 618-19. Crucially,
the Court held that an “effect is ‘direct’ if it follows as an
immediate consequence of the defendant’s activity.” Id. at 618
(internal quotation marks and alteration omitted). The effect
need not be “substantial” nor “foreseeable,” but it must not be
“purely trivial” or “remote and attenuated.” Id. Neither of the
alleged direct effects satisfies this standard.

    A. The Ministry of Defence’s Use of a New York Bank
       Account

     First, the Valambhias allege that Tanzania’s use of a New
York bank account to pay them in the 1980s constitutes a direct
effect in the United States of the judgments holding Tanzania
liable to pay amounts due under its equipment contract with
TEL and the Valambhias. According to the amended
complaint, “before [Tanzania] stopped paying [Valambhia],
the Ministry of Defence and the Bank [of Tanzania] paid
Valambhia amounts owed to him from the Ministry’s Federal
Reserve Bank of New York account.” Am. Compl. ¶ 34 (J.A.
15). “Tanzania and its Ministry of Defence acknowledged the
Irrevocable Agreement in a contract dated June 10, 1989,” the
amended complaint explains, and, “[s]hortly thereafter, the
Ministry of Defence and the Bank [of Tanzania] began to pay
Valambhia some of the amounts owed to him under the
contract from the Ministry’s Federal Reserve Bank of New
York account.” Id. ¶ 15 (J.A. 9). Noting the significance of a
direct effect within the United States for the inquiry under
clause three, the amended complaint asserts that the “making
of payments through a bank located in the United States alone
satisfies the direct-effects element of clause 3.” Id. ¶ 34 (J.A.
15).
                                9
     We disagree. As an initial matter, the text of the FSIA
forecloses the Valambhias’ assertion that the “making of
payments through a bank located in the United States alone
satisfies” the third requirement. Id. Not any nexus to the
United States, at any point in the course of dealing, will satisfy
the direct-effect requirement. Rather, a plaintiff must first
identify an “act outside the territory of the United States” and
allege that it “cause[d] a direct effect in the United States.” 28
U.S.C. § 1605(a)(2). Correctly posed, the question before us is
therefore whether Tanzania’s use of a New York bank account
was a direct effect of the High Court judgments and Tanzania’s
subsequent withholding of payment—the acts that the
Valambhias assert satisfy the first requirement.

     Even construing the amended complaint and record in the
Valambhias’ favor, we fail to see how that connection may be
established here. Tanzania’s choice to use a New York bank
account at some point in the past is not an “immediate
consequence” of the High Court’s entry of judgment in 1991
and 2001, nor even of Tanzania’s subsequent withholding of
payment. As alleged, Tanzania’s use of the New York account
took place only “before [Tanzania] stopped paying
[Valambhia],” Am. Compl. ¶ 34 (J.A. 15), and specifically in
the period “[s]hortly []after” the Ministry of Defence
acknowledged the Irrevocable Agreement in June 1989, id.
¶ 15 (J.A. 9); see also, e.g., Valambhias Br. 2, 5, 12 (reiterating
this order of events). In their briefs, the Valambhias imply that
Tanzania may have used the New York account when making
payments between 1986 and 1989 pursuant to the 1985
contract. See, e.g., Valambhias Reply Br. 19. Be that as it may,
Tanzania’s earlier-in-time use of a New York bank account
cannot serve as an “immediate consequence” of judgments and
withholdings that occurred years later. The Valambhias also
argue that the record suggests that Tanzania may have made an
additional payment to TEL and perhaps Valambhia as late as
                              10
2001. See, e.g., Valambhias Reply Br. 1-2, 19, 21; Oral Arg.
Rec. 9:57-10:12. But any such payments did not come from
the New York account of the Ministry of Defence, but from the
Bank of Tanzania’s Exchequer Account. See Am. Compl. Ex.
L at 5, 10 (J.A. 110, 115) (High Court of Tanzania Ruling
(10/1/2003)). In these circumstances, Tanzania’s use of a New
York bank account cannot fairly be characterized as a “direct
effect” of the High Court judgments or Tanzania’s subsequent
failure to pay.

     Even setting aside this question of timing, we doubt that
Tanzania’s use of the New York bank account could constitute
a direct effect when nothing about the High Court judgments,
nor the underlying agreements, contemplated or suggested that
Tanzania would use that account. In relevant part, the
Garnishee Order states only that the “Governor of Bank of
Tanzania Dar es Salaam” pay the accrued contract sum of $55
million “from Government Accounts operated by the
Government of United Republic of Tanzania at your bank.”
Garnishee Order at 1 (J.A. 82). Expanding the lens to
encompass the underlying 1985 Tanzania-TEL contract for
military equipment and the 1989 Irrevocable Agreement is of
no help as the New York account is not contemplated by those
instruments, either. As we have stated in the context of breach-
of-contract actions proceeding under clause three, there is “no
direct effect where the foreign sovereign ‘might well have
paid’ its contract partner through a bank account in the United
States but ‘might just as well have done so’ outside the United
States.” Odhiambo v. Republic of Kenya, 764 F.3d 31, 39 (D.C.
Cir. 2014) (quoting Goodman Holdings v. Rafidain Bank, 26
F.3d 1143, 1146-47 (D.C. Cir. 1994)). The same conclusion
follows here.

    A comparison to the circumstances in Weltover confirms
the shortcomings of this alleged direct effect. There, the
                               11
Supreme Court examined whether “Argentina’s unilateral
rescheduling” of its bond payments—the act abroad satisfying
the first requirement of clause three—“had a ‘direct effect’ in
the United States.” 504 U.S. at 617 (quoting 28 U.S.C.
§ 1605(a)(2)). In concluding that it had, the Court relied on the
fact that the plaintiffs “had designated their accounts in New
York as the place of payment, and Argentina made some
interest payments into those accounts before announcing that it
was rescheduling the payments.” Id. at 619. “Because New
York was thus the place of performance for Argentina’s
ultimate contractual obligations,” the Court concluded that the
“rescheduling of those obligations necessarily had a ‘direct
effect’ in the United States: Money that was supposed to have
been delivered to a New York bank for deposit was not
forthcoming.” Id. The same cannot be said in this case.
Tanzania and the Valambhias had no arrangement that called
for Tanzania’s use of a New York bank account or invited the
Valambhias to demand payment within the United States, and
so no payments that were “supposed to” have come from a New
York account were halted, or indeed affected in any way, by
the High Court’s judgments. Id.; see also, e.g., Odhiambo, 764
F.3d at 40-41; Peterson, 416 F.3d at 90-91.

     The Valambhias reply by citing a variety of cases they
claim show that any involvement of a United States bank
account—either as a source or destination of funds—satisfies
the direct-effect requirement. See Valambhias Br. 29-31. But
those cases involve some obligation, contractual or otherwise,
to make payment into a U.S. account, not merely the foreign
sovereign’s unilateral choice to make payments from a U.S.
account in the past. See, e.g., Keller v. Cent. Bank of Nigeria,
277 F.3d 811, 818 (6th Cir. 2002), abrogated on other grounds
by Samantar v. Yousef, 560 U.S. 305 (2010). And they
generally rely on multiple indicia of direct effect in the United
States, not only payment within the United States. See, e.g.,
                               12
Devengoechea v. Bolivarian Republic of Venezuela, 889 F.3d
1213, 1225 (11th Cir. 2018); Callejo v. Bancomer, S.A., 764
F.2d 1101, 1112 (5th Cir. 1985); SerVaas v. Republic of Iraq,
653 F. App’x 22, 24 (2d Cir. 2011).

     The Valambhias further argue that our interpretation of the
FSIA in Odhiambo requiring that the place of performance be
contractually specified applies only to breach-of-contract
actions and not to recognition actions. Valambhias Br. 32 &
n.6. But we do not import Odhiambo’s rule here. Indeed, the
FSIA may require explication of a closer nexus to the United
States in the contract context, where the parties themselves
control the terms of the agreement, than for other types of
claims. But the Valambhias have not explained how even a
loose construction of the third clause of the FSIA commercial
activity exception could support the conclusion that Tanzania’s
previous and optional use of a New York bank account
constitutes a direct effect or, as Weltover put it, an “immediate
consequence” in the United States of Tanzania’s conduct
abroad.

    B. The Valambhias’ Residence and Citizenship

     Second, the Valambhias claim a direct effect stemming
from the family’s citizenship and residence in the United
States. To be sure, the High Court Decree required Tanzania
to pay the sum owed “direct to [Valambhia] and his family.”
High Court Decree at 2 (J.A. 80). The family therefore
contends that because they “moved to the United States in 1981
and became United States citizens in 2001,” Tanzania’s “non-
payment of amounts due to United States citizens under a
contract and a judgment based on that contract causes direct
effects here.” Am. Compl. ¶ 34 (J.A. 15).

     Once again, we conclude that this allegation of direct
effect is insufficient. We have squarely held that “harm to a
                              13
U.S. citizen, in and of itself, cannot satisfy the direct effect
requirement.” Cruise Connections Charter Mgmt. 1, LP v.
Attorney General of Canada, 600 F.3d 661, 665 (D.C. Cir.
2010). And we have further rejected the contention that “pay
wherever you are” scenarios in which the asserted direct effect
in the United States is simply that plaintiffs reside or are
citizens here, without more, satisfies this requirement.
Odhiambo, 764 F.3d at 39; see also, e.g., Peterson, 416 F.3d at
90-91; Goodman Holdings, 26 F.3d at 1146-47. And in
Odhiambo, we rejected the possibility that “U.S. presence or
U.S. citizenship alone suffices to create a direct effect in the
United States” because “the relevant precedents would
foreclose any such contention.” 764 F.3d at 40 (citing Cruise
Connections, 600 F.3d at 665; Peterson, 416 F.3d at 90-91).

     The Valambhias reply that there is in fact something more
here that distinguishes this situation from the “pay wherever
you are” scenario. The amended complaint alleges that
Tanzania “knew that the amounts owed under the Tanzanian
Judgment and contract were payable to Plaintiffs in the United
States,” and was “well aware that the Valambhia family lived
in the United States long before the Tanzanian Judgment was
entered.” Am. Compl. ¶ 35 (J.A. 15); see also id. ¶ 25 (J.A.
12). Based on Tanzania’s knowledge of their residence, the
Valambhias therefore analogize this case to the facts in de
Csepel v. Republic of Hungary, where we held the direct-effect
requirement satisfied even though the “complaint never
expressly allege[d]” that any obligation “was to occur in the
United States,” because the foreign sovereign knew the
plaintiffs lived here. 714 F.3d 591, 601 (D.C. Cir. 2013).

    This case is materially distinct from de Csepel. In de
Csepel, as in Weltover, the foreign sovereign “promised to
perform specific obligations in the United States.” Id. 600-01.
The plaintiffs alleged that the Hungarian government had
                               14
seized their family’s private art collection during World War
II, giving rise to a bailment agreement to return the artwork
after the war to the U.S.-resident plaintiffs, but then had failed
to do so. Id. at 596. We concluded that the “direct effect”
requirement was met because it was “fairly inferred from the
complaint’s allegations that the bailment contract required
specific performance—i.e., return of the property itself—and
that this return was to be directed to [plaintiffs] Hungary knew
to be residing in the United States.” Id. at 601.

     By contrast, this case involves no remedy of specific
performance or other immediate consequence in the United
States flowing from the Tanzanian judgment, so no direct effect
here. After all, the Valambhias could have received payment
into a bank account in Tanzania, Ireland (home of TEL), the
United States, or indeed anywhere else in the world. The
Valambhias freely concede that “there is no indication in the
record whether Tanzania’s payments made from its New York
account went to an account in the United States, Tanzania, or
some other country.” Valambhias Reply Br. 19 n.8. The record
further shows that Devram Valambhia was moving between
Tanzania and the United States during the relevant time period,
and that the Bank of Tanzania had addressed its May 1989
acknowledgment of the Irrevocable Agreement to an address
in Dar Es Salaam. See J.A. 50; see also, e.g., Oral Arg. Rec.
5:42-6:12 (observation by counsel that “Mr. Valambhia, from
what we see in the record, was in Tanzania and in the United
States, at various times” and so “very likely could have been in
the United States when payments were made”). Even when
pressed directly, counsel declined to state whether any of the
Valambhias had ever received a Tanzanian payment in the
United States on the judgment that forms the gravamen of this
case. See Oral Arg. Rec. at 4:48-5:22.
                               15
     The difference between this case and de Csepel is therefore
clear. The bailment contract for return of the Nazi-looted
artwork in de Csepel “never envisioned performance anywhere
other than the United States.” Odhiambo, 764 F.3d at 42.
There is no similar allegation regarding the judgments at issue
here.

II. The Valambhias’ Remaining Arguments

      We briefly address the Valambhias’ remaining arguments.
First, in a single paragraph of the amended complaint, the
Valambhias allege that clause two of the FSIA commercial
activity exception provides an alternative path around
Tanzania’s immunity here. Under that clause, a foreign
sovereign is not immune from suit in the United States “based
. . . upon an act performed in the United States in connection
with a commercial activity of the foreign state elsewhere.” 28
U.S.C. § 1605(a)(2). As discussed above, the domestic acts
that the Valambhias reference in support of this theory are
Tanzania’s “payments through a domestic bank” and its
“withholding [of] payments due.” Am. Compl. ¶ 36 (J.A. 16).
But those acts have little to do with the recognition action that
forms the basis of this suit. An “action is ‘based upon’ the
particular conduct that constitutes the gravamen of the suit.”
Sachs, 136 S. Ct. at 396 (internal quotation marks omitted). As
the Valambhias repeatedly tell us, the “gravamen of the suit [is]
recognition of a foreign judgment.” See Valambhias Br. 2, 12,
25; see also Oral Arg. Rec. 11:34-11:36 (“[T]he gravamen of
the suit is the judgment”). Treating the payments from the
Ministry of Defence’s New York bank account as made “in
connection with” Tanzania’s commercial activity elsewhere is
a dead end because the Valambhia’s suit here is not based on
those payments.
                                16
     Second, the Valambhias contend on appeal that the district
court made various legal errors, including in its analysis of the
relative burdens of establishing jurisdiction, its application of
the Supreme Court’s recent decision in OBB Personenverkehr
AG v. Sachs, and its categorical conclusion that recognition
actions cannot satisfy clause three of the commercial activity
exception. See generally Valambhias Br. 13-24, 38-48. But
we do not rely on any of those assertedly erroneous steps. We
review Tanzania’s duly preserved claim de novo, based on the
allegations of the relevant complaint and attachments. Because
we “review the district court’s judgment, not its reasoning,”
and “may affirm on any ground properly raised,” Nat’l Mall
Tours of Washington v. U.S. Dep’t of Interior, 862 F.3d 35, 40
(D.C. Cir. 2017) (internal quotation marks omitted), our
decision should not be taken to embrace aspects of the district
court’s analysis unnecessary to our decision. We make no
general pronouncements about recognition actions under the
FSIA, for example, but hold only that, for want of any
identified direct effect in the United States of the acts that form
the gravamen of the Valambhias’ suit, the allegations here do
not satisfy the requirements of the FSIA commercial activity
exception.      Like the Second Circuit in Transatlantic
Shiffahrtskontor v. Shanghai Foreign Trade Corp., we need not
decide whether, as a categorical matter, “any suit brought on a
foreign judgment—rather than on the conduct that underlies
that judgment—is too distant” to satisfy this exception. 204
F.3d 384, 390 (2d Cir. 2000).

                            *   *    *

     For the foregoing reasons, we affirm the district court’s
dismissal of the amended complaint for lack of subject matter
jurisdiction.

                                                      So ordered.